Citation Nr: 1429383	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than June 1, 2009, for the addition of the Veteran's spouse as his dependent to his award of VA disability compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2013, the Veteran filed a substantive appeal with respect to his claim of entitlement to individual unemployability.  In a July 2013 rating decision, the RO granted entitlement to individual unemployability.  There is nothing in the record to indicate that the Veteran has disagreed with the rating decision.  Thus, the issue is not before the Board. 

In his June 2011 substantive appeal, the Veteran requested to appear for a Travel Board hearing at the RO; however, he later withdrew that request in a September 2011 correspondence.  


FINDINGS OF FACT

1.  In December 1997, the Veteran submitted a claim for benefits with incomplete dependency information.  

2.  In an August 1998 rating decision, the RO granted the Veteran's claims of entitlement to service-connection and assigned a combined disability rating of 40 percent effective January 1, 1998, making him eligible to receive additional compensation for dependents.

3.  In a September 1998 letter, the Veteran was informed that he was being paid as a single Veteran with no dependents.  The RO provided the Veteran with VA Form 21-686c.  The Veteran was also instructed that if he submitted the required information more than one year from the date of the letter, he would not be entitled to "back benefits". 

4.  In an October 1998 letter, the Veteran was informed that his dependency information was incomplete.  The RO provided the Veteran with a Form 21-686c and requested copies of divorce decrees or death certificates showing that all past marriages were legally ended.

5.  In an April 1999 letter, the Veteran was informed that he was being paid as a single Veteran with no dependents.  The letter informed the Veteran on how to obtain information about benefits for veterans and their dependents. 

6.  In May 2009, the Veteran submitted a VA Form 21-686c with complete dependency information.  The RO added the Veteran's spouse as  dependent effective June 1, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 2009, for payment of additional compensation benefits due to a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.216, 3.400, 3.401 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

This appeal arises from the Veteran's disagreement with the effective date assigned following the initial award of additional benefits for his dependent spouse.  Courts have held that once a claim has been granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that an April 2011 statement of the case informed the Veteran of the law governing the assignment of an effective date with respect to the issue on appeal.  38 U.S.C.A. § 7105(d) (West 2002).  

Additionally, the claim at issue is one of an earlier effective date and all pertinent evidence is already contained in the claims file.  The Veteran has had ample opportunity to supplement the record, and he does not contend that any additional evidence exists to support his claim.  Rather, he argues that evidence already of record supports his claim for an earlier effective date.  Thus, there is no indication that any further notice or assistance could aid the Veteran in substantiating the claim on appeal.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

II.  Merits of the Claim

The Veteran contends that he is entitled to an effective date prior to June 1, 2009, to add his dependent spouse to his award of VA compensation.  He asserts that he sufficiently notified VA of his marriage at the time of his original claim in December 1997 and that he was previously unaware of his entitlement to additional benefits for his dependents. 

Applicable statutes provide that veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award. 38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124 ; 38 C.F.R. § 3.204.

In this case, the Veteran submitted an original claim for VA benefits in December 1997.  On VA Form 21-526, the Veteran identified that he was currently married, and had been 4 times in total.  He additionally listed his spouse's social security number and date of birth; significantly, he did not provide the name of his spouse, nor the date and place of his marriage.  

In an August 1998 rating decision, the RO granted a number of the Veteran's claims of entitlement to service-connection for various disabilities, and assigned a combined disability rating of 40 percent effective January 1, 1998, making him eligible to receive additional compensation for dependents.  In a September 1998 letter to the Veteran accompanying the rating decision, VA informed him that he was being paid as a single Veteran with no dependents, and provided the Veteran with VA Form 21-686c.  The Veteran was also instructed that if he submitted the required information more than one year from the date of the letter, he would not be entitled to "back benefits". 

In an October 1998 letter from the RO, the Veteran was informed that his dependency information was incomplete with respect to his dependent.  The RO provided the Veteran with a Form 21-686c and requested copies of divorce decrees or death certificates showing that all past marriages of the Veteran and his current spouse were legally ended.  In an April 1999 letter accompanying a rating decision granting service connection for his left great toe, the Veteran was again informed that he was being paid as a single Veteran with no dependents.  The letter further stated that benefits and services are available for veterans and their dependents and directed the Veteran to contact his local County Veterans Services office for more information about such benefits.

In May 2009, the Veteran submitted a VA Form 21-686c with complete dependency information for his spouse, to include her complete name, date of birth, social security number, and the date and place of their marriage.  He further asserted that his dependency benefits should be applied retroactively to the date of his original claim.  The RO subsequently added the Veteran's spouse to his compensation award as a dependent, effective June 1, 2009.

In his July 2009 Notice of Disagreement with the June 2009 decision assigning a June 1, 2009, effective date, the Veteran alternatively contends that VA had sufficient information regarding his marriage as of September 1, 1998, and thus should assigned such date as the effective date of dependent benefits.  Review of the claims file reveals that a VA medical record dated September 1, 1998 notes that the Veteran filed an advanced medical directive assigning his spouse, identified by name, as his agent for health care decisions.  The VA record additionally lists his wife's phone number and address, but provides no further identifying information. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to an effective date earlier than June 1, 2009, for the award of dependent benefits for his spouse.  The evidence of record reflects that the Veteran married his fourth wife in May 1990.  Though the Veteran's original December 1998 claim of service connection stated that he was married, the Veteran did not, despite repeated notification and a specific request from the RO in October 1998, provide sufficient information regarding his marriage until May 2009, at which time VA was in receipt of the name, date of birth, social security number, and date and place of his marriage.  See 38 C.F.R. § 3.204.  Thus, the Board finds that for purposes of determining entitlement to benefits for dependents, June 1, 2009 is the earliest date that the Veteran was entitled to receive additional compensation for a dependent spouse.  See 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401. 

In this regard, the Board notes that the issue in this case is not whether the Veteran was in fact married.  Rather, the issue surrounds the date that the RO received notice, including sufficient identifying information, from the Veteran of the dependent spouse's existence.  See 38 C.F.R. § 3.204.  In this case, sufficient notice was received in May 2009.  

For the foregoing reasons, there is no basis for assignment of an effective date earlier than June 1, 2009, for additional benefits for a dependent spouse.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  Accordingly, an effective date earlier than June 1, 2009 is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to an effective date earlier than June 1, 2009, for the addition of the Veteran's spouse as his dependent to his award of VA disability compensation, is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


